In a tort action, plaintiffs appeal from an order of the Supreme Court, Suffolk County, dated October 22, 1974, which (1) granted defendants’ motions to dismiss the complaint and the amended complaint and (2) granted plaintiffs leave to replead the allegations contained in certain paragraphs of the amended complaint against defendant Joseph T. McDonald, personally. Order modified by deleting from the second decretal paragraph thereof the word "Amended”. As so modified, order affirmed, with $50 costs and disbursements to respondents. The modification is required in order to correct a typographical error in the order appealed from and to bring it into conformity with the memorandum decision of Special Term. In all other respects the order must be affirmed, as it is our opinion that the complaint and the amended complaint fail to state a cause of action (see Rottkamp v Young, 21 AD2d 373, affd 15 NY2d 831). Gulotta, P. J., Latham, Margett, Damiami and Christ, JJ., concur.